Citation Nr: 9913526	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  96-31 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder causing nosebleeds.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disorder.

5.  Entitlement to service connection for a prostate 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from 
July 21, 1943 to August 24, 1943, when he was discharged as 
unsuitable for service due to a constitutional psychopathic 
state.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the reopening of the 
appellant's claims of entitlement to service connection for a 
heart disorder, a left knee disorder, a disorder causing 
nosebleeds and a right foot disorder.  The appellant is also 
appealing the denial of his claim of entitlement to service 
connection for a prostate disorder.  

The Appellant appeared at a videoconferencing hearing of the 
Board before the undersigned Board Member in October 1998.  A 
transcript of the hearing is on file.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The last final decision which addressed the reopening of 
the appellant's claims of entitlement to service connection 
for a heart disorder, a left knee disorder and a disorder 
causing nosebleeds on any basis was the Board decision of May 
1994.  

3.  Evidence received subsequent to the May 1994 Board 
decision which denied the reopening of the appellant's claims 
of entitlement to service connection for a heart disorder, a 
left knee disorder and a disorder causing nosebleeds is 
cumulative and redundant and it does not, when viewed with 
the other evidence on file, bear directly and substantially 
upon the specific matters under consideration, nor is it so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

4.  The last final decision which addressed the reopening of 
the appellant's claim of entitlement to service connection 
for a right foot disorder on any basis was the rating action 
of March 1995.  The appellant was notified of that decision 
in that same month and did not timely complete the procedural 
steps required for an appeal.

5.  Evidence received subsequent to the March 1995 rating 
action which denied the reopening of the appellant's claim of 
entitlement to service connection for a right foot disorder 
is cumulative and redundant and it does not, when viewed with 
the other evidence on file, bear directly and substantially 
upon the specific matter under consideration, nor is it so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The evidence does not establish that the appellant 
currently has any prostate disorder that is directly related 
to service.

7.  The appellant's prostate disorder was not documented 
until almost 40 years after his active duty and he has 
submitted no competent evidence showing a direct etiologic 
relationship or nexus between any incident of service and his 
current prostate disorder. 



CONCLUSIONS OF LAW

1.  Evidence received subsequent to the prior May 1994 Board 
decision which denied the appellant's claims of entitlement 
to service connection for a heart disorder, a left knee 
disorder and a disorder causing nosebleeds is not new and 
material.  Therefore, the claims for service connection for a 
heart disorder, a left knee disorder and a disability 
manifested by nosebleeds are not reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(1998); Evans v. Brown, 9 Vet. App. 273 (1996); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  

2.  Evidence received subsequent to the March 1995 rating 
decision which denied the reopening of the appellant's claim 
of entitlement to service connection for a right foot 
disorder is not new and material.  Therefore, the claim for 
service connection for a right foot disorder is not reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a) (1998); Evans v. Brown, 9 Vet. App. 273 
(1996); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

3.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a prostate 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the evidence on file, the Board concludes 
that all facts pertinent to the appellant's plausible new and 
material evidence claims have been developed and that as 
such, there is no further duty to assist in developing those 
claims as contemplated by 38 U.S.C.A. § 5107(a).  There is no 
indication that there are additional records that could be 
obtained which would have a bearing on this appeal. 

I.  New and material Evidence Claims.

Decisions of the Board are final, as are unappealed decisions 
of the RO.  38 U.S.C.A. §§ 7104, 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, that claim shall be reopened and 
the former disposition of it reviewed.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that the 
new and material evidence necessary in order to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

The appellant contends that he has submitted new and material 
evidence that meets the requirements of 38 C.F.R. § 3.156.  
He further contends that the evidence of record is sufficient 
to provide a basis for granting his claims for service 
connection for a heart disorder, a left knee disorder, a 
disorder causing nosebleeds and a right foot disorder.  It is 
asserted that these disorders either started in-service or 
resulted from injuries the appellant suffered during his 
service. 

A.  Heart, left knee and nosebleeds.

The heart disorder claim, left knee disorder claim and 
nosebleed disorder claim were originally denied by a rating 
action issued in August 1991 by the RO; this rating action 
was appealed to the Board.  After remanding the case in 
November 1992 for additional development and then considering 
all the evidence submitted since the August 1991 rating 
action, the Board issued a decision in May 1994 that denied 
the reopening of the appellant's claims of entitlement to 
service connection for a heart disorder, a left knee disorder 
and a nosebleed disorder.  The appellant subsequently 
attempted to reopen these three claims in January 1996.  The 
RO denied the reopening of each of these claims in a rating 
decision issued in March 1996; said rating action is on 
appeal now.  The May 1994 Board decision represents the last 
final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996), Glynn v. Brown, 6 Vet. App. 523 (1994).  Therefore, 
the Board will consider whether any of the evidence submitted 
since the May 1994 Board decision constitutes new and 
material evidence.

The evidence considered by the Board in reaching the May 1994 
decision included the appellant's service medical records; 
the appellant's applications for benefits; written statements 
submitted by the appellant; written statements from a friend 
of the appellant; the report of a VA medical examination 
conducted in June 1991; and treatment reports from private 
physicians and hospitals.  This evidence may be briefly 
summarized.

The service medical records indicate that the appellant 
underwent an entrance examination in July 1943; his spine, 
extremities, heart, blood vessels; mouth, nose and throat 
were all noted to be normal.  The appellant was referred to 
the Aptitude Board on July 26, 1943, five days after he 
entered active service, due to his nervousness and an 
inability to perform his drilling correctly.  The 
psychologist's note states that the appellant checked all 
sorts of physical complaints on his screening tests.  The 
psychiatrist's report stated that the appellant displayed 
chronic overconcern with his bodily processes and that he was 
unable to concentrate on Marine Corps routine.  A long trial 
duty was noted by the psychiatrist to have resulted in 
unsatisfactory performance and many complaints of bodily 
discomfort; subsequent physical examinations were reported by 
the psychiatrist to have revealed no organic abnormality.  
The Aptitude Board diagnosed the appellant with a 
constitutional psychopathic state, inadequate personality.  

An undated social history was included with the service 
medical records, although it appears to have been generated 
after service, perhaps by the RO.  This document seems to be 
based on information gathered from interviews with the 
appellant's father.  It was noted that the appellant was very 
nervous and shy in school and that he did not have endurance 
in doing farm work.  It also stated that the appellant's 
service medical records indicate that he had a slight heart 
murmur and that, aside from that, he had not had another 
doctor's diagnosis.  The appellant's father stated that the 
appellant suffered two falls; the first at age 15, when he 
hit his head, and the second when he fell twenty feet to the 
floor in high school.  

The appellant's initial application for benefits was 
submitted in August 1944.  The appellant complained of 
nervousness, headaches, an injured foot and a heart murmur.  
He indicated that he had suffered a foot injury in 1941, and 
again in 1943 in-service; which foot was not stated.  The 
appellant's second application for benefits, VA Form 21-526, 
was submitted in January 1991.  He complained of heart 
trouble, passing out during training, nosebleeds and hurting 
his left knee in training on or about July 21, 1943.  He 
stated that he was sent to a hospital in order to stop the 
nosebleed and also for his knee and heart condition.  He 
further stated that he was treated for nosebleeds from the 
time of his discharge by a private physician, and that he was 
treated by another private physician for his left knee and 
his right hand.  There was no mention of any right foot 
disorder or injury.

The appellant underwent a VA medical examination in June 
1991.  He stated that he had been recently treated for cancer 
and for his left leg; he complained of low back pain, left 
lower extremity problems, kidney problem, skin cancer, 
diarrhea, right ear pain, right lung problem and fluid build-
up.  He denied a history of high blood pressure and reported 
having frequent headaches and that he had cancer of the 
stomach for which he had undergone three surgeries.  He also 
claimed that he had suffered from heart problems in boot 
camp.  He also stated that he fell several times in boot camp 
and injured his left knee and his left wrist.  There was no 
mention of any nosebleeds or right foot injury.  On physical 
examination, the appellant's heart rate was regular and no 
murmur was detected.  The ECG testing was within normal 
limits.  An x-ray of the left knee revealed arthritic 
disease.  The left knee demonstrated a 20 degree flexion 
contracture and 130 degrees of flexion, as well as coarse 
crepitation and lateral instability.  The diagnoses rendered 
included traumatic and degenerative arthritis of the knees 
with flexion contracture and progressive genu varum on the 
left.  No diagnoses pertinent to the right foot, the heart or 
to nosebleeds were rendered.

The appellant also underwent a separate VA examination in 
June 1991 in relation to his nosebleed claim.  He stated that 
he had frequent severe nosebleeds while he was in service and 
that he still experienced nosebleeds.  Examination of the 
nasal cavity revealed a very mild irritation of the anterior 
septal mucosa and a slight deviation of the septum, but no 
other abnormalities were observed.  The examiner stated that 
he saw no evidence of bleeding or lesions.  He opined that 
the appellant may well have some recurring mild epistaxis, 
but no significant pathology.

The evidence of record includes two written statements, dated 
in January 1991, and February 1992, from a friend of the 
appellant who indicated that he had entered the Marines with 
the appellant and knew that the appellant had been treated 
for medical problems in boot camp.  He further stated that he 
knew of the appellant's heart conditions, nosebleeding and 
problems with his knee.  There was no mention of a right foot 
disorder or injury.

Private doctor statements, reports and medical records 
revealed that the appellant had been treated since March 1987 
for pseudomyxoma peritonei with extensive involvement of the 
abdomen and chest cavity; that he had an extreme anxiety 
problem for which he had been psychiatrically hospitalized in 
the past; and that his current physical condition was one of 
debility and weakness.  A hospital admission note, dated in 
March 1987, indicated that the appellant did not have a 
history of heart attacks and that his heart rhythm was 
regular without murmur, rub or gallop.  He was noted to have 
a history of hypertension.  There was no mention of 
nosebleeds.  The appellant was noted to have worked for the 
highway department for over 40 years and that he "had been 
in excellent health until seven or eight years ago, when he 
had a serious fall from highway equipment..."  In February 
1989, the appellant was hospitalized for surgery and he was 
noted on physical examination to have a negative 
cardiovascular system history and to demonstrate a regular 
heart rhythm with no gallop or murmur.  There was no mention 
of nosebleeds.  A report dated February 25, 1989, indicated 
that the appellant demonstrated a regular heart rhythm  and a 
I/VI systolic ejection murmur.  A chest x-ray taken in 
February 1992 revealed a normal heart size.  In September 
1992, the appellant sought medical treatment for left knee 
pain; he was noted to have fallen at home in July 1992.  

The evidence added to the claims file after the May 1994 
Board decision includes the discharge report from the 
appellant's January 1995 left knee surgery at a VA hospital; 
VA treatment records dated from March 1994 to February 1995; 
written statements of the appellant and a friend; copies of 
two letters the appellant wrote to his parents from boot 
camp; a written statement from a private physician dated in 
May 1997; and the appellant's October 1998 videoconference 
hearing testimony.  The VA medical records indicate that the 
appellant underwent surgery on his left knee due to severe 
degenerative joint disease and that he had been admitted in 
December 1993 for evaluation of chest pain.  He underwent a 
cardiac catheterization which demonstrated normal arteries.  
A clinic note dated in July 1994 indicated that the appellant 
complained of left knee pain that had been present since he 
was in-service in 1943.  A clinic note dated in August 1994 
indicated that the appellant had a previous medical history 
of hypertension and that he demonstrated a regular heart rate 
and rhythm without murmur, gallop or rub.  The clinical 
impression was hypertension and non-cardiac pain.

The written statements of the appellant reiterated that he 
had been treated for heart problems, nosebleeds and a left 
knee problem in-service and shortly after service.  The 
appellant also submitted copies of two letters that he had 
written to his parents while he was in boot camp.  In one, he 
stated that his nose had bled a lot and that they did not 
know what to do for it yet.  The other, dated August 11, 
1943, indicated that he had been sent to the "head doctor" 
and was separated from the other Marines in a medical 
facility.  One more written statement was received from the 
appellant's friend who had previously submitted a statement.  
This statement, dated in July 1994, indicated that the friend 
and the appellant had been knocked down by other Marines and 
tromped on by them.  He stated that the appellant had leg 
injuries from this and other complications afterwards.  He 
also stated that the appellant suffered from nosebleeds and 
seemed to have difficulties breathing and a heart problem.  
However, there was no mention of a right foot injury.

The May 1997 letter from the appellant's private internist 
indicates that the appellant had a history of heart disease 
and that he was primarily developing increasing congestive 
heart failure.  The doctor stated that the etiology of this 
was not readily apparent.  The internist also reported that 
the appellant had a history of knee pain and deep vein 
thrombosis and that he was currently being treated for a mass 
in the popliteal fossa area, the etiology and diagnosis of 
which he was unaware.  The appellant's left leg problems were 
noted to be due to the deep vein thrombosis with post-
phlebitic problems as well as the mass in the knee.  The 
internist also stated that the appellant had recurrent 
nosebleeds with his cardiomyopathy and that the fact that he 
was on anticoagulants made the nosebleeds much more 
bothersome if they occur.  

The appellant testified at his October 1998 videoconference 
hearing that he went on sick call in basic training for 
dizziness and losing his breath and that he was kept on sick 
call because his nose was bleeding bad.  He said that he was 
given an unknown medication and that the doctor did not talk 
much to him about his heart condition or his nosebleeds.  See 
Hearing Transcript pp. 6-7.  The appellant further testified 
that after service, he saw a private doctor for his 
dizziness, breathing problems and nosebleeds and that he was 
sent to Baptist Hospital in Memphis in the early 1950s for 
treatment for his heart.  He stated that he was given 
medicine for high blood pressure and that the doctor kind of 
related the nosebleeds to the high blood pressure, but that 
his current VA doctor had not really told him that the 
nosebleeds were part of his heart problem.  He also stated 
that he was currently being treated at the VA for his heart, 
that he had diagnoses of angina and congestive heart failure 
and that he still had nosebleeds.  See Hearing Transcript pp. 
8-9 and 15-17.  The appellant also testified that he hurt his 
left knee when he was run over while heading to the parade 
ground and that the left knee was bruised and that he had 
fluid drained off of it.  He said that he was first told of 
arthritis in his left knee in the 1950s or 1960s and that he 
now had problems standing and walking and that the knee was 
painful.  See Hearing Transcript pp. 10-12 and p.18.  

B.  Right foot.

The right foot disorder claim was originally denied by a 
rating action issued in March 1995 by the RO.  A subsequent 
rating action, issued in February 1996, denied reopening of 
the claim on the basis that new and material evidence had not 
been submitted; said rating action is on appeal now.  The 
March 1995 decision represents the last final decision on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).  Therefore, the Board will 
consider whether any of the evidence submitted since the 
March 1995 rating decision constitutes new and material 
evidence. 

The evidence considered by the RO in arriving at the March 
1995 rating decision included the service medical records; 
the undated social history report; the appellant's 
applications for benefits; written statements submitted by 
the appellant; written statements from a friend of the 
appellant; the report of a VA medical examination conducted 
in June 1991; treatment reports from private physicians and 
hospitals; the discharge report from the appellant's January 
1995 left knee surgery at a VA hospital; and the VA treatment 
records dated from March 1994 to February 1995.  This 
evidence was discussed above.  The Board notes that the 
written statements from the appellant's boot camp friend make 
no mention of any right foot injury or problem.  The Board 
also notes that the June 1991 VA medical examination did not 
include any complaints by the appellant of a right foot 
problem or any findings pertinent to a right foot problem.  
Furthermore, there is no mention in the private medical 
records of any complaints or findings pertinent to the right 
foot problem.  

The evidence added to the claims file after the March 1995 
rating decision consists of the written statements of the 
appellant and a friend; copies of two letters the appellant 
wrote to his parents from boot camp; a written statement from 
a private physician dated in May 1997; and the appellant's 
October 1998 videoconference hearing testimony.  The written 
statement from the appellant's friend does not specifically 
mention a right foot injury, nor do either of the letters 
that the appellant wrote to his parents from boot camp in 
1943.  The May 1997 written statement from the appellant's 
private internist stated that the appellant had a history of 
foot pain without any further elaboration.  

The appellant testified at his October 1998 videoconference 
hearing that he injured his right foot in boot camp when he 
was run over while he was heading to the parade ground.  He 
stated that his right foot was cracked and that his ankle was 
sprained.  He also said that his ankle was fractured and that 
he received no treatment for it in-service, but he 
subsequently saw a private doctor at home who casted it and, 
he thought, x-rayed it.  He stated that he saw this doctor 
about a week after returning home.  The appellant testified 
that his right foot still bothers him, that the ankle gives 
out and that he had been given a diagnosis of right foot 
arthritis. See Hearing Transcript pp. 10-15 and p. 18. 

C.  Analysis.

The medical evidence of record does not, however, appear to 
include a medical opinion as to the etiology of the 
appellant's heart disorder, or his left knee disorder, or his 
nosebleeds or his right foot disorder.  There is no medical 
opinion stating that any of the appellant's claimed disorders 
is directly related or indirectly related to any incident or 
occurrence of the appellant's service, or that the 1941 right 
foot injury admitted by the appellant in his August 1944 
application for benefits was worsened by any incident of 
service.  The appellant's own internist has stated that his 
heart disorder is of an etiology that is not readily 
apparent.  Furthermore, the appellant has not provided any 
medical opinion indicating that he suffers from any 
significant pathology that is the etiologic cause of his 
nosebleeds or that the nosebleeds themselves represent any 
pathology.

The Board has considered each item of evidence which has been 
added to the record since the May 1994 Board decision for the 
heart, left knee and nosebleed claims, and the March 1995 
rating decision for the right foot claim, to determine if it 
meets the test of being new and material.  This evidence 
includes private and VA outpatient and inpatient treatment 
records and various written statements from the appellant, 
his friend and his treating physicians.  The Board finds that 
the additional medical records relating to subsequent post-
service diagnosis and treatment of the appellant's cardiac 
conditions, left knee arthritis, nosebleeds and right foot 
disorder fail to provide any additional relevant evidence as 
to the issue of whether any of these conditions was incurred 
in or related to service, or worsened by any incident of 
service.  That additional treatment for these conditions has 
been rendered since the filing of the original claims sheds 
no further light on the question of a causal or etiologic 
relationship between said pathology and any incident relating 
to service.  

Furthermore, the service medical records specifically 
indicated that the appellant was diagnosed three weeks after 
he entered service with a constitutional psychiatric disorder 
that was manifested by nervousness and somatic complaints 
that had no clinical basis.  Clinical manifestations of the 
claimed disorders were not demonstrated until many years 
after service, and the appellant himself dates the diagnosis 
of arthritis to the 1950s or 1960s.  Therefore, the Board 
finds that the evidence submitted subsequent to the May 1994 
Board decision fails to provide any additional relevant 
evidence as to the issue of whether the appellant's heart 
disorder, left knee disorder or nosebleeds were incurred in, 
or related to, or worsened by, service.  The Board also finds 
that the evidence submitted subsequent to the March 1995 
rating decision fails to provide any additional relevant 
evidence as to the issue of whether the appellant's right 
foot disorder was incurred in, or related to, or worsened by, 
service.  

The evidence submitted since both the May 1994 Board decision 
and the March 1995 rating decision provide no more definitive 
delineation of etiology or causation of the appellant's four 
claimed disorders.  Therefore, these medical records, written 
statements and testimony, while evidence not previously of 
record, are not "material" evidence because they do not 
shed any light on the existence of a medical nexus between 
the appellant's service activities and his four claimed 
disabilities.  Therefore, the Board concludes that the 
evidence submitted after the May 1994 Board decision and the 
March 1995 rating decision is cumulative and is not "new and 
material" evidence.  

The assertions of the appellant that the nosebleeds he now 
occasionally experiences represent pathology or that his 
currently diagnosed left knee and right foot conditions are 
related to a trauma he suffered in service, namely being 
trampled, are not competent medical evidence with regard to 
those issues.  Layno v. Brown, 6 Vet. App. 465 (1994); 
Grottveit v. Brown 5 Vet. App. 91, 92-93 (1993).  
Furthermore, even assuming that the appellant does have 
nosebleeds and that he was trampled, the appellant lacks the 
medical expertise to enter a medical judgment as to any 
relationship between the nosebleeds he wrote home about in 
1943, and the nosebleeds he currently alleges, with the 
existence of any pathologic condition separate from his pre-
existing psychiatric condition.  He also lacks the medical 
expertise to opine as to any relationship between the current 
existence of a left knee disorder or a right foot disorder or 
the worsening of a 1941 right foot injury, and any in-service 
incident.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Likewise, any statement of the appellant's representative or 
his boot camp buddy as to the etiology of the appellant's 
currently demonstrated pathology is also insufficient to 
establish a medical diagnosis.  Id.  Therefore, the Board 
concludes that the appellant's testimony and his written 
statements, and the written statements of his friend and his 
representative, are cumulative evidence.  Moreover, the 
appellant's statements tended to restate contentions that 
were on file at the time of the prior denials.  The 
statements of the appellant and his representative iterate 
previous evidence of record and are thus cumulative and 
therefore do not constitute "new and material" evidence.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).

Consequently, the evidence presented since the May 1994 Board 
decision is not new and material and the appellant's claims 
as to service connection for a heart disorder, a left knee 
disorder and a disorder causing nosebleeds are not reopened.  
In addition, the evidence presented since the March 1995 
rating decision is not new and material and the appellant's 
claim as to service connection for a right foot disorder is 
not reopened.  Furthermore, the use of the doctrine of 
reasonable doubt is inapplicable to issues of new and 
material evidence.  See Annoni v. Brown, 5 Vet. App. 463 
(1993).

II.  Prostate Claim.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Court has said that 
the statutory "duty to assist" under 38 U.S.C.A. § 5107(a) 
generally does not arise until there is a well-grounded 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).

The appellant submitted a claim for service connection for a 
prostate disorder in January 1996.  He testified at his 
October 1998 videoconference hearing that his prostate 
condition was first diagnosed in the late 1940s or early 
1950s.  He also testified that within a year after he got 
home from the service, he was diagnosed with an enlargement 
of the prostate.  He stated that he was treated with Bactrim 
and sulfa drugs for this and that the treating physician is 
dead, so he could not get any records.  He further stated 
that the initial symptoms were problems retaining urine in 
the bladder and that the doctor related these symptoms to the 
prostate.  The appellant testified that the condition began 
in service but he did not get any treatment for it in 
service.  See Hearing Transcript pp. 3-6.

The service medical records do not reflect any complaints of, 
or findings pertinent to, a prostate disorder or any 
genitourinary disorder.  The appellant was referred to the 
Aptitude Board five days after he entered into active service 
and he was diagnosed with a psychiatric condition manifested 
by nervousness and numerous somatic complaints.  These 
somatic complaints were noted to have been investigated by 
physical examinations but no disorder was found or diagnosed 
as a result.

Review of the post-service evidence of record reveals that 
the appellant submitted an application for benefits in August 
1944.  There is no mention in that document of any prostate 
problems, difficulty voiding or difficulty retaining urine in 
the bladder.  Furthermore, the appellant did not list any 
treatment for a prostate disorder or any genitourinary 
condition in the list of health care treatment/providers he 
put on that application.  The social history given by the 
appellant's father indicated that, aside from a heart murmur, 
the appellant had not had any other diagnosis.  The appellant 
submitted another application for benefits, on a VA Form 21-
526, in January 1991; again he did not mention any complaints 
of, or treatment for, a prostate condition.

However, review of the medical evidence of record reveals 
that the appellant was admitted to the Mississippi Baptist 
Medical Center in March 1987; the admission note indicates 
that the appellant had developed benign prostatic hypertrophy 
(BPH) with outlet symptoms over the years for which he had 
been treated, as well as prostatitis.  He had noted gradual 
abdominal swelling over the previous two years; investigation 
of this eventually resulted in a diagnosis of pseudomyxoma 
peritonei.  The review of systems section indicated that the 
appellant suffered from urinary stress incontinence and 
nocturia of three to four times.  The diagnoses included BPH.  
This hospital admission note also stated that the appellant 
had suffered back and groin injuries in a serious fall at 
work in 1979 or 1980.

A December 1992 letter from the appellant's treating 
urologist indicated that the appellant had been referred to 
the urologist in January 1989 because of difficulty in 
voiding.  The urologist noted that the appellant had been 
seen in his office seven years earlier, undergoing a prostate 
biopsy which was benign (other medical records of evidence 
date this in 1982).  In February 1989, the appellant 
underwent a transurethral resection of the prostate with a 
finding of benign enlargement.  Subsequently he was noted to 
have some intermittent obstructive symptoms, but the 
urologist noted that no obstruction had been found on 
examination.  The urologist stated that he expected the 
appellant to continue to have some irritative symptoms, but 
at the present he did not find any urologic symptoms that 
could be significantly affected through therapy.  The 
urologist also stated that the appellant had recently 
undergone a prostate biopsy that was benign and that his PSA 
was normal.

A hospital report dictated by this urologist in February 1989 
noted the appellant's diagnosis of pseudomyxoma peritonei and 
stated that it was "unclear how much of the appellant's 
symptomatology this might be causing."  The February 1989 
notes from the appellant's internist state that the appellant 
had become so nervous and agitated that he could not sit 
still.  He was also noted to be so agitated that he was 
voiding every five minutes.  The internist noted that the " 
suspicion is that the pseudomyxoma is involving the bladder 
wall and putting pressure on it."  The February 1989 
hospital discharge diagnosis indicated that the appellant was 
suffering from pseudomyxoma peritonei, also well as extreme 
anxiety and agitation related to that diagnosis, and urinary 
frequency due to BPH, the pseudomyxoma peritonei and the 
anxiety.  Lastly, the May 1997 letter from the appellant's 
internist stated that the appellant has had prostatitis and 
benign prostatic enlargement from time to time.

After considering the appellant's testimony and all the 
documentary evidence of record, the Board finds that the 
appellant has not provided any medical evidence, except the 
statement of his opinions contained in his written statements 
and his hearing testimony, to establish that he suffers from 
any prostate disorder that is residual to an in-service 
incident or occurrence, and his statements are not competent 
evidence as to medical diagnosis or causation.  Moray v. 
Brown, 5 Vet. App. 463 (1993), Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Furthermore, there is no medical evidence 
which indicates that the appellant suffers from any 
pathologic disorder of the prostate that is separate from his 
pseudomyxoma or his psychiatric disorder, or that there is a 
service relationship, and such would be required to make the 
claim plausible.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The Aptitude Board examinations were negative for any 
findings of genitourinary pathology and there is no medical 
evidence or documentation of any prostate pathology until 
1982 which the Board notes was almost 40 years after the 
appellant's separation from service.  

Thus, the claim for service connection for a prostate 
disorder must be denied as not well-grounded since there must 
be competent evidence not only of a current disability (a 
medical diagnosis), but also of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The Court has also 
stated that a claim must be accompanied by supporting 
evidence and an allegation is not enough; such medical 
evidence has not been submitted in this case.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its February 1996 rating decision, in its 
August 1996 Statement of the Case (SOC), and in the August 
1997 Supplemental statement of the Case (SSOC) in which the 
appellant was informed that his service medical records were 
negative for any clinical evidence of prostate pathology and 
that there was no evidence of continuity of symptoms.  Thus, 
the Board concludes that the notice required in Robinette has 
been satisfied.  Moreover, there is no indication that there 
are any available records which would make the claim well-
grounded.

Since the appellant has failed to present competent medical 
evidence that his claim of a prostate disorder is plausible, 
that is, he has failed to present medical evidence that links 
the prostate disorder to any incident of service, the claim 
for service connection for a prostate disorder must be denied 
as not well-grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

New and material evidence not having been submitted to reopen 
the appellant's claims of entitlement to service connection 
for a heart disorder, a left knee disorder, a disorder 
causing nosebleeds and a right foot disorder, the benefits 
sought on appeal are denied.

A well-grounded claims for entitlement to service connection 
for a prostate disorder not having been submitted, the claim 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

